Citation Nr: 0215034	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  02-06 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $5, 563.38.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This appeal arose from a January 2002 decision of the 
Muskogee, Oklahoma, Committee on Waivers and Compromises.  In 
August 2002, the veteran testified before the undersigned at 
a Video Conference hearing.


FINDINGS OF FACT

1.  Indebtedness in the amount of $5,563.38 was created by 
the overpayment of pension benefits after the veteran failed 
to report additional income.

2.  The appellant bears fault in the creation of this 
indebtedness based on awareness of the consequences of 
continuing to accept monetary benefits to which there was no 
entitlement.

3.  The appellant was unjustly enriched in the creation of 
this debt.

4.  To require repayment of the overpayment over a period of 
time would not cause undue financial hardship and would not 
defeat the purpose of the VA pension.


CONCLUSION OF LAW

Recovery of the indebtedness of $5,563.38 is not against the 
principle of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 1.963. 1.965 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that the creation of this debt was 
not his fault.  He indicated that he had reported his Social 
Security Administration benefits in a timely fashion.  
Therefore, he believes that the indebtedness should be 
waived.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the request for a waiver and render a 
decision.


Factual background

The veteran was awarded disability pension by a rating action 
issued in October 1995.  The letter that informed him of this 
award noted that the amount of his benefit was dependent upon 
family income and that any change in that income had to be 
reported.  The correspondence noted that the amount of his 
benefit had been based upon a showing of no income.  
Following this initial award, the veteran married and his 
wife was added to his benefit as a dependent.  In May 1996, 
he was sent correspondence that included his spouse as his 
dependent and again noted that the amount of the award had 
been based upon his showing of no family income.  Again, he 
was informed that he was to report any change in family 
income.

In July 1999, the RO proposed that the veteran's award be 
reduced or terminated due to his failure to report income for 
both himself and his spouse in 1996.  He was told that this 
income would continued to be counted until he informed VA as 
to when receipt of the income had stopped or been reduced.  
The veteran then requested a hearing in August 1999; however, 
he requested in October 1999 that this hearing be canceled.  
On March 2, 2000, the veteran was notified that his award was 
being reduced, based on his receipt of payments from the U.S. 
Department of Agriculture (USDA) and on his wife's salary 
from 1996 to 1997.  He was again informed that if he was no 
longer receiving income from USDA, he had to provide evidence 
as to the date that it stopped.  

In March 2000, the veteran provided a December 1999 award 
letter from the Social Security Administration, which showed 
that he had been awarded benefits, effective April 1993.  In 
July 2000, the RO informed the veteran that his pension 
benefits were being terminated due to the change in his 
income.  In January 2001, he reached a compromise agreement 
with the U.S. Department of Treasury, which reduced the 
amount of his overpayment from $9,688.32 to $5,000.

On January 29, 2001, the veteran produced a statement from 
the Thrift Savings Plan, which indicated that he received a 
one-time payment of $539.96 from his account.  After this 
payment, his account balance was zero.

On May 25, 2001, the veteran was sent correspondence from the 
RO, which indicated how the amount of his pension benefit had 
been calculated.  

In September 2001, the veteran submitted a VA Form 20-5655, 
Financial Status Report, which showed monthly income of 
$1,301, and monthly expenses of $1,397.07.  No installment 
debts were past due.

The veteran testified before the undersigned at a Video 
Conference hearing in August 2002.  He stated that he had 
told VA that the payment he had received from the TSP had 
been a one-time payment, but that they had continued to count 
it against him even after being informed.  He also stated 
that he had informed VA of the receipt of his Social Security 
benefits.  He said that he had received his VA checks for the 
months of January, February and March 2000 prior to the 
deposit of his Social Security checks.  He saved these checks 
and brought them with him when he brought the Social Security 
award letter to the RO (which he said he had received after 
the payments had begun).  He indicated that he was told that 
he could keep the VA checks, that they were his.


Relevant laws and regulations

Disability pension will be paid to each veteran of a period 
of war who meets the statutorily-defined service, net worth, 
and annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 1991). 

The purpose of VA pension benefits is to provide a 
subsistence income for veteran's of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 1991).

In calculating the amount of pension benefits payable to each 
veteran, old age and survivor's insurance and disability 
insurance under title II of the Social Security Act is 
considered income which the VA pension benefit can only 
supplement if such income is less than the statutorily-
defined maximum income ceiling for receipt of VA pension.  
38 C.F.R. § 3.262(e) & (f) (2002).  

Equity and good conscience

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to 
a designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.962 (2002).

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  
38 U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2002).  In essence, "equity and good conscience" 
means fairness to both the appellant and to the government.  
"Equity and good conscience" involves a variety of 
elements.  The list of elements contained in the regulation 
is not, however, all inclusive.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  Particular emphasis, however, is 
placed upon the elements of the fault of the debtor and undue 
hardship.  See 38 C.F.R. § 1.965(a) (2002).  

The elements to be considered are:

(1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA fault.
(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.  (4) Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.
(6) Changing position to one's detriment.  Reliance on VA 
benefits results in the relinquishment of a valuable right or 
incurrence of a legal obligation.  See 38 C.F.R. § 1.965 
(2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter-duty to assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  However, 
these provisions are not applicable to those cases concerning 
the waiver of recovery of an overpayment.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) (2002); Barger 
v. Principi, 16 Vet. App. 132 (2002).


Creation of the indebtedness

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
indebtedness was validly created.

The United States Court of Appeals for Veterans Claims has 
held that before adjudicating a waiver application, the 
lawfulness of a debt must first be decided.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-35 (1991).  The VA General 
Counsel has reinforced this obligation by holding that where 
the validity of a debt is challenged that issue must be 
developed before the issue of entitlement to a waiver of the 
debt can be considered.  See VAOPGCPREC 6-98.  Under 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2000), the Board is 
bound by the precedent opinions that issued by the Office of 
the VA General Counsel.  

The RO provided an explanation of the amount of his benefit 
based upon the income that had been established and which had 
created this overpayment in May 2001; the veteran and his 
spouse were notified of these calculations; and the record 
shows that the veteran had received money which was not due 
to him.  The Board concludes that the debt at issue was 
validly created.


Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of indebtedness, waiver of the debt is 
automatically precluded, and further analysis is not 
warranted.  See 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.964 (2001).  The RO Committee on Waivers and Compromises 
found that the appellant did not demonstrate fraud, 
misrepresentation of a material fact or bad faith.  
Notwithstanding this, the Board is obligated to do a de novo 
review of all aspects of the case, and is not bound by any 
determination of the RO in that regard.  Indeed, the Court 
has held that the Board must independently address this 
preliminary consideration before addressing whether waiver 
would be appropriate under the applicable criteria of 
38 C.F.R. § 1.965(a) (2001).  See Ridings v. Brown, 6 Vet. 
App. 544 (1994).

A review of the record makes it clear that there was no 
fraud, misrepresentation of a material fact or bad faith on 
the part of the appellant.  The veteran has alleged that he 
kept VA checks because a VA employee had told him that he 
could keep them.   But there is absolutely no evidence in the 
record, aside from the veteran's contentions, that this 
alleged conversation ever took place.  Moreover, the veteran 
had been informed on numerous occasions that he was to report 
any change in his income and that any such change could 
affect his right to receive his VA pension benefit or could 
affect the amount of that benefit.  However, there is no 
evidence to substantiate the conclusion that the appellant 
was attempting to take advantage of the Government; rather, 
the failure to report the change was a misunderstanding of 
the regulations.  Thus, there is no indication of the 
presence of fraud, misrepresentation of a material fact, or 
bad faith.


Consideration of equity and good conscience

As discussed above, waiver of an indebtedness may be 
authorized if collection of the debt would be against equity 
and good conscience.  See 38 U.S.C.A. § 5302(b) (West 1991); 
38 C.F.R. § 1.964 (2001).  In essence, "equity and good 
conscience" means fairness to both the appellant and to the 
government.

As discussed above, "equity and good conscience" involves a 
number of elements.  The elements to be considered are (1) 
fault of the debtor; (2) balancing of faults; (3) undue 
hardship; (4) defeat the purpose; (5) unjust enrichment; and 
(6) changing position to one's detriment.  38 C.F.R. § 1.965.  
The list of elements contained in the regulation is not, 
however, all inclusive.  The Board will separately discuss 
the six elements.  See Ridings, supra.

(1)  By "fault of the debtor" is meant the actions of the 
debtor which contributed to the creation of the debt.  
38 C.F.R. § 1.965(a)(1).

With respect to the element of the appellant's fault, the 
Board finds that the appellant was at fault in the creation 
of this debt.  The evidence of record indicates that the 
appellant was aware of the requirement to report any changes 
in the family income.  This was clearly stated in the October 
1995 letter that accompanied the rating action which awarded 
the veteran his pension benefits, as well as in the May 1996 
notice letter that added his spouse as a dependent.  This 
evidence clearly indicates that the veteran was aware that he 
was to promptly report any changes in his family income.  He 
did provide the December 1999 Social Security letter in March 
2000; however, he failed to provide information as to the 
amount of the retroactive payment that he had received.  
Therefore, it is found that the veteran was at fault in 
failing to report all changes to his income.


2)  Balancing the fault of the appellant against the fault of 
the VA first requires describing the fault of the VA.  After 
a careful review of the evidence of record, the Board is 
unable to discern any fault on the part of VA.  The RO 
ascertained in 1999 that the veteran and his spouse had 
received income in 1996; action was promptly taken in July 
1999 to reduce his benefit.  The veteran then informed the RO 
in March 2000 of his award of Social Security income; the RO 
terminated his award in a letter dated in July 2000.  The RO 
discharged its responsibilities concerning a determination as 
to the veteran's continued entitlement to pension benefits in 
a timely and efficient manner.

In its analysis, the Board is required to weigh the fault on 
the part of the veteran against the fault on the part of the 
VA in the creation of this overpayment.  As set forth above, 
the Board finds the RO had no fault in the creation of the 
overpayment.  The appellant, on the other hand, allowed the 
overpayment to be created through a failure to promptly 
inform the RO of the change in the amount of his income.  
This failure occurred despite knowledge of the consequences 
of such a failure.  Thus, the scale tips against the 
appellant with respect to fault.


3)  As noted above, the appellant contends that having to 
repay this debt to VA will result in undue financial 
hardship.  With respect to the element of undue hardship, the 
veteran submitted a financial status report in September 
2001, in which he noted $1,300 in monthly income and $1,397 
in monthly expenses.  He owes money on some installment 
debts, none of which were past due.  However, and 
significantly, he does not indicate what happened to the 
large retroactive payment that would have been made by the 
Social Security Administration.  The December 1999 award 
letter had clearly indicated that he was being awarded these 
benefits back to April 1993 and had calculated the amount of 
money that was owed to him.  The Board's review of this 
correspondence suggests that this payment would have been in 
excess of $50,000.  Despite this, the financial status report 
does not indicate what the veteran did with these monies.  
However, there is no indication that it was consumed in the 
payment of other debts.  Therefore, it is found that 
repayment would not cause an undue financial hardship.


4)  The purpose of VA pension is to provide for the needs of 
veterans of a period of war who are permanently and totally 
disabled and whose income falls below a level defined by the 
United States Congress.  See 38 U.S.C.A. Chapter 15.  
Therefore, anyone who is eligible for and entitled to receive 
VA pension benefits is by definition unable to work and 
without other significant sources of income.  The veteran's 
income had exceeded that allowed for the payment of full 
pension benefits.  The veteran had received a large payment 
from Social Security and continues to receive monthly 
payments and his spouse is employed.  Clearly, the veteran's 
income exceeds the amount allowable for the payment of 
pension benefits.


5)  With regard to unjust enrichment, there is no question 
that the veteran received monies to which he was not entitled 
because he continued to accept payments which were predicated 
upon inaccurate income reports.  Thus, the Board concludes 
that his failure to make restitution would result in unfair 
gain to the veteran.  In this regard, we note that the 
veteran's obligation to VA carries the same weight as any 
other obligation.


6)  There is no indication in the record that the veteran 
relied upon VA or any assurance made by VA to his detriment.  
The question of whether he changed his position to his own 
detriment is thus inapplicable to this case.

Conclusion

After carefully reviewing all of the evidence of record, the 
Board finds that recovery of the appellant's debt may not be 
waived under the standard of equity and good conscience.  The 
veteran was at fault in the creation of this indebtedness and 
he received monies from the government to which he was not 
entitled.  In addition, the evidence of record shows that 
recovery would not cause him a financial hardship and would 
not deprive him of the basic necessities of life.  This 
outcome would not defeat the purpose of the pension benefit.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a waiver of the 
indebtedness of $5,563.38  



ORDER

Waiver of recovery of an overpayment in the amount of 
$5,563.38 is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

